DETAILED ACTION
This final office action is in response to the amendment filed 03/22/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 7, and 11 have been amended. Claims 5 and 20 have been canceled. Claim 21 has been added. Claims 1-4, 6-19 and 21 are currently pending in in the application and have been examined. 
Response to Amendment
The amendment filed 03/22/2021 has been entered.
The previous 35 U.S.C. § 112 rejection of claims 4 and 14 has been withdrawn. 
Response to Arguments

Claim Rejections 35 U.S.C. § 101:
	Applicant submits on page 10 of the remarks that the inclusion of a hypergraph as a tool for the dependency analysis means that the claim cannot be practically performed in the human mind and does not recite a mental process. Examiner notes that the claims are using generic computer components to include a hypergraph that helps with the dependency analysis. The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of e.g., pen and paper or a slide rule) to perform the claim limitation. See MPEP § 2106.04(a)(2). As claimed the
	Applicant submits on page 11 of the remarks that the additional element (use of the hypergraph) integrates the independent claims into a practical application. Examiner respectfully disagrees and notes that the present claims do not integrate the judicial exception into a practical application in a matter that imposes meaningful limit to the judicial exception. The claims as presented are merely linking the use of the judicial exception to a computer system and the additional elements recited in the claims are just applying the use of a generic computer environment to perform the abstract idea and are cited in a very general sense performing a computer generic function of sending/receiving data. These additional elements, including the use of a hypergraph do not provide improvement to the computer technology and do not provide a meaningful link of the abstract idea to a practical application. 
Claim Rejections 35 U.S.C. § 103:
Applicant submits on page 12 of the remarks that Snyder does not read on the claimed step “generate concepts related to the topic that are excludable from the schedule”, that Snyder teaching relates to the exclusion of modules from the necessity of prerequisites, but these are still included in the schedule. Examiner respectfully disagrees and notes that Snyder 
Applicant states on pages 12-13 of the remarks that the combination of references Tu and Snyder with Chetlur regarding claims 2-3, 6, 8-9, 12-13, 16, 19 and with Bhattacharya for claims 4, 10, and 14 does not solve the deficiencies of Tu and Snyder in view of the previous argument made on page 12. Examiner respectfully disagrees for the same reasons explained above, regarding the teachings of Snyder. Further, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-4, 6-19, 21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-4, 6-19, 21, the independent claims (claims 1, 7 and 11) are directed, in part, to a computing device, a method and a computer program product to schedule teaching of a topic before an occurrence of an unexpected event. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-4, 6 and 21 are directed to a device which falls under the statutory category of a machine, claims 7-10 are directed to a method comprising a series of steps which falls under the statutory category of a process. Claims 11-19 are directed to a computer program product, which could be interpreted as including signals per se. However, the specification [0013-0014] provides a list of non-transitory devices that makes it clear the computer program product excludes transitory signals and therefore, claims 14-20 are eligible under the Subject Matter Eligibility analysis step 1. Nonetheless, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to calculating an amount of time that it will take to teach a topic based on input data that defines a schedule; determining whether to update the amount of time that it will take to teach the topic based on information related to an unexpected event and dependent concepts related to the topic; create a concept dependency hypergraph that includes: each concept as a vertex; a set of related concepts that are required to be covered for the topic as a meta-vertex; a set of inter-relationships among the vertices within the meta-vertex that are a set of concepts required to be taught together as one unit; and a set of inter-relationships among the meta-vertices that indicate prerequisites or dependencies for other concepts; conditioned upon a determination that the amount of time is to be updated, 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional element – “ a computing device”; “network interface circuitry”; “a processor”; “a computer readable storage medium”; “a computer program product”. These additional element in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1 and 2 and related text and [0014]; [0017-0018] to understand that the invention may be implemented in a generic environment that “The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an 
Dependent claims 2-3, 8-9, 12-13 (concept dependency graph); 4, 10, 14, 21 (unexpected event information); 6, 15-19 (time to teach the topic). These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7, 11, 15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2019/0180397 (hereinafter; Tu) in view of US Pub. No. 2004/0115596 (hereinafter; Snyder); further in view of US Pub. No. 2015/0347480 (hereinafter; Smart).
Regarding claims 1, 7 and 11, Tu discloses:
A computing device comprising; a method comprising: network interface circuitry [e.g. Tu [0037] recites: “Furthermore, the computer readable program instructions described herein may be downloaded from computer-readable storage medium to various computing/processing devices, or downloaded to an external computer device or external storage device over a network, such as Internet, a local area network, wide area network, and/or wireless network. The network may include copper transmission cables, fiber optic transmission cables, wireless transmissions, routers, firewalls, switches, hubs, and/or gateways. A network card or network interface in each computing/processing device can receive computer readable program instructions from the network, and forwards and stores the computer readable program instructions in the computer-readable storage medium in various computing/processing devices.”] to receive data related to a schedule for teaching a topic and information related to an unexpected event; [e.g. Tu discloses collision flags and descriptions and schedule constraints (i.e. unexpected events) that need to be taken into account when scheduling modules, [0008] recites: “The processing module is configured to retrieve the class message corresponding to the source block unit as a source course, and compare the source course with the class messages corresponding to the plurality of block units one by one, so as to find out the block unit which is not allowed to exchange, according to the identifiers, indices and the class schedule constraints, and the processing module sets the found block unit with a collision flag and a collision description.” [0024] recites: “According to the identifier and index, it can know which class in which day is which course performed by which teacher in which classroom. For example, the date index can indicate which day, the time slot index can indicate which class, the teacher identifier can indicate which teacher, the classroom identifier can indicate which classroom, and the subject identifier can indicate which course. All of the aforementioned identifiers and indices can be regarded as a class integrally, and each class is assigned with the unique class identifier to distinguish from other classes. It is to be noted that when the initialization module 120 generates the initial class timetable, the initialization module 120 also generates a class collision list according to the identifiers and the indices of the class messages, and the generated class collision list can be used as the class schedule constraints, so as to prevent occurrence of class collision, for example, to prevent multiple courses from being arranged to the same time period for same grade and same class.”]
a processor coupled to the network interface circuitry; [e.g. Tu [0037] recites: “The technical solution provided by the present invention can be a system, a method and/or a computer program. The computer program may include a computer-readable storage medium carrying computer-readable program instructions executed by a processor to implement various aspects of the present invention.”]
and a computer readable storage medium coupled to the processor, the computer readable storage medium having program instructions embodied therewith, the program instructions executable by the processor; a computer program product to reorganize a schedule, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: [e.g. Tu [0037] recites: “The technical solution provided by the present invention can be a system, a method and/or a computer program. The computer program may include a computer-readable storage medium carrying computer-readable program instructions executed by a processor to implement various aspects of the present invention.”]to cause the computing device to: calculate an amount of time that it will take to teach the topic based on the received data related to the schedule (input data that defines a schedule); [e.g. Tu [0004] recites: “In general, the class scheduling system is used to arrange classes in consideration of teaching times, teachers, classrooms, students, courses, and class scheduling rules, so as to generate a class timetable.”]
determine whether to update the amount of time that it will take to teach the topic based on information related to the unexpected event and dependent concepts related to the topic; [e.g. Tu [0008] recites: “According to an embodiment, the present invention provides a class timetable adjustment system with real-time feedback, and the system comprises a setting module, an initialization module, a calculation module, a display module, a dragging module, a processing module and a prompting module. The setting module is configured to set a plurality of class schedule constraints, and each class schedule constraint comprises a score. The initialization module is configured to perform calculation according to heuristic algorithm in consideration of the class schedule constraints, so as to generate an initial class timetable. The initial class timetable comprises class messages, and each class message comprises an identifier and an index. The calculation module is configured to check whether the class schedule constraints are satisfied, and when one of the plurality of class schedule constraints is satisfied, the calculation module accumulates the score of the class schedule constraint being satisfied, so as to generate the total score, and when one of the plurality of class schedule constraints is not satisfied, the calculation module subtracts the score of the class schedule constraint not being satisfied, from the total score
determine whether concepts are coverable in the calculated possible time period before the occurrence of the unexpected event; [e.g. Tu discloses differences between schedule timetables (i.e. possible time period to cover concepts), [0035] recites: “As a result, the user can know, in real time, the difference between the class timetables before adjustment and after adjustment, according to the total score and the collision description. It is appreciated that the user's dragging action is not terminated during aforementioned process, and the system can display which block unit is not allowed to exchange before the user exchanges the block unit actually, that is, during the process of dragging the block unit, the system can, in real time, display which block unit is not allowed to exchange, and then recalculate and display the total score when the block unit is dragged to the destination position, and when the block unit at the destination position is not allowed to exchange, the collision description corresponding to this block unit is also displayed to provide a class timetable adjustment reference for the user.”]
Although Tu discloses scheduling and planning for teaching a topic, Tu does not specifically disclose creating a concept dependency hypergraph. However, Smart discloses the following limitations:
create a concept dependency hypergraph that includes: each concept as a vertex;  [e.g. Smart [0060]; [0066]; Fig. 3; Fig. 5 disclose a hypergraph and using hypergraph formulation so that a relationship can be represented with multiple graph vertices.] 
a set of related concepts that are required to be covered for the topic as a meta-vertex; [e.g. Smart [0066] discloses in the solution hypergraph domain, the hypergraph edge representing the family relationship can then in turn be captured as a single 
a set of inter-relationships among the vertices within the meta-vertex that are a set of concepts required to be taught together as one unit; [e.g. Smart [0013] discloses a knowledge model overlay implemented as a hypergraph; complex interdependencies are represented as attributed hypergraph elements (i.e. hypervertices and hyperedges); Fig. 5 and [0066] disclose in the solution hypergraph domain, the hypergraph edge representing the family relationship can then in turn be captured as a single hypervertex representation of the aggregate family unit for use in other model relationships; this technique can be used recursively to dramatically simplify the conceptual and visual representation of systems with extremely complex interdependencies (i.e. together as a unit); [0089] discloses highly interdependent components that can each be characterized and differentiated through a generalized state vector; [0155] discloses mapping layers and relationships.] 
and a set of inter-relationships among the meta-vertices that indicate prerequisites or dependencies for other concepts; [e.g. Smart [0089 discloses hypergraph vertices and edges used to represent observable objects; and interdependent components (i.e. dependencies) that can each be characterized and differentiated through a generalized state vector.]
using the hypergraph [e.g. Smart [0013] discloses the construction of a knowledge model overlay for organizing and analyzing data, this overlay is implemented as a hypergraph.]

Although Tu discloses scheduling for teaching a topic, Tu does not specifically disclose computing an updated amount of time to teach the topic or excluding modules from the schedule. However, Snyder discloses the following limitations:
conditioned upon a determination that the amount of time is to be updated, compute an updated amount of time that it will take to teach the topic based on the information related to the unexpected event and the dependent concepts related to the topic; [e.g. Snyder discloses revising schedules (i.e. amount of time) in at least [0164]]
automatically calculate a possible time period in which concepts can be taught before an occurrence of the unexpected event; [e.g. Snyder discloses automatically calculating a schedule (i.e. possible time period) in at least [0049]]
and automatically reorganize the schedule across multiple lectures based on the updated amount of time it will take to teach the topic and the possible time period before the occurrence of the unexpected event. 
and generate concepts related to the topic that are excludable from the schedule. [e.g. Snyder discloses modules that may be excluded from a curriculum hierarchy with prerequisites indicated (i.e. excludable from the schedule) in at least [0188].]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the scheduling of topics and consideration of unexpected events of Tu with the schedule calculation/revision, dividing super-modules into modules and generating excludable concepts from the schedule of Snyder in order to help assign the students to curriculum modules based on a predetermined level of competence (Snyder abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 15, although Tu discloses scheduling for teaching a topic, Tu does not specifically disclose calculating amount of time to teach concepts after unexpected events. However, Snyder discloses the following limitations:
The computer program product of claim 11, wherein the program instructions are further executable to cause the computing device to calculate an amount of time it will take to teach concepts related to the topic after the unexpected event. [e.g. Snyder discloses using a scheduling algorithm based on duration of modules and performing rescheduling as new assessment information (i.e. unexpected events) is obtained for a module in at least [0219]]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the scheduling of topics and consideration of unexpected events of Tu with the schedule calculation/revision of Snyder in order to help assign the students to curriculum 
Regarding claim 17, Although Tu discloses scheduling for teaching a topic, Tu does not specifically disclose generating a schedule in which teaching concepts do not span across more than one lecture. However, Snyder discloses the following limitations:
The computer program product of claim 11, wherein the automatically reorganizing the schedule across the multiple lectures includes generating a schedule such that teaching a respective concept does not span across more than one lecture. [e.g. Snyder discloses combining one or more module into a single “super-module”  and teaching several modules within the same subject as a unit in at least [0181]] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the scheduling of topics and consideration of unexpected events of Tu with the schedule calculation/revision and “super-modules” of Snyder in order to help assign the students to curriculum modules based on a predetermined level of competence (Snyder abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

The computer program product of claim 11, wherein the reorganized schedule is reported to educators. [e.g. Snyder discloses a scheduling algorithm that allows the administrators (teaching staff or others) to review the effects of designated parameters and constraints on scheduling so they can evaluate scheduling compromises in at least [0287]] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the scheduling of topics and consideration of unexpected events of Tu with the schedule calculation/revision and review by administrators of Snyder in order to help assign the students to curriculum modules based on a predetermined level of competence (Snyder abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 2-3, 6, 8-9, 12-13, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu, in view of Snyder, in view of Smart and further in view of US Pub. No. 2018/0005540 (hereinafter; Chetlur).
Regarding claims 2 and 12, although Tu discloses scheduling for teaching a topic, Tu does not specifically disclose applying a concept dependency graph. However, Chetlur discloses the following limitations:
The computing device of claim 1; the computer program product of claim 11, wherein the program instructions are executable to cause the computing device to apply a concept dependency graph to compute the updated amount of time it will take to teach the topic. [e.g. Chetlur discloses a concept dependency graph in at least Fig. 6. Further; Chetlur discloses increase and reduction in time for teaching a lesson (i.e. updated amount of time) in at least [0062]]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the scheduling of topics and consideration of unexpected events of Tu with the concept dependency graph including a user interface of Chetlur in order to present a recommended learning system to a user (Chetlur abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

The computing device of claim 2, wherein the concept dependency graph is to establish a relationship across the dependent concepts related to the topic, and wherein, for each concept, the concept dependency graph indicates the updated amount of time it will take to teach each concept.  [e.g. Chetlur discloses a concept dependency graph including concepts prerequisites and relative weight of each prerequisite and the dependencies of each concepts to any prerequisite concepts (i.e. concepts relationships) in at least [0045], [0049] and Figs. 5-6. Further; Chetlur discloses increase and reduction in time for teaching a lesson (i.e. updated amount of time) in at least [0062]]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the scheduling of topics and consideration of unexpected events of Tu with the concept dependency graph including a user interface of Chetlur in order to present a recommended learning system to a user (Chetlur abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

The computing device of claim 1; the computer program product of claim 11, wherein the amount of time that it will take to teach the topic is selected from the group consisting of a standard number of lectures and a standard number of hours. [e.g. Chetlur discloses using inputs received from lesson and activity logs (i.e. standard number of lectures), engagement time and hours available for teaching (i.e. standard number of hours) in at least [0061], [0062], [0065]]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the scheduling of topics and consideration of unexpected events of Tu with the lesson and activity logs that take into account teaching time available of Chetlur in order to present a recommended learning system to a user (Chetlur abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 8, although Tu discloses scheduling for teaching a topic, Tu does not specifically disclose applying a concept dependency graph. However, Chetlur discloses the following limitations:
The method of claim 7, wherein the computing the updated amount of time includes applying a concept dependency graph. [e.g. Chetlur discloses a concept dependency graph including concepts prerequisites and relative weight of each prerequisite and the dependencies of each concepts to any prerequisite concepts 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the scheduling of topics and consideration of unexpected events of Tu with the concept dependency graph including a user interface of Chetlur in order to present a recommended learning system to a user (Chetlur abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 9, although Tu discloses scheduling for teaching a topic, Tu does not specifically disclose applying a concept dependency graph. However, Chetlur discloses the following limitations:
The method of claim 8, further comprising establishing, via the concept dependency graph, a relationship across the dependent concepts related to the topic, and assigning, via the concept dependency graph, the amount of time it will take to teach each concept. [e.g. Chetlur discloses a concept dependency graph including concepts prerequisites and relative weight of each prerequisite and the dependencies of each concepts to any prerequisite concepts (i.e. concepts relationships) in at least [0045], [0049] and Figs. 5-6 Further; Chetlur discloses time for teaching a lesson in at least [0038]; increase and reduction in time for teaching a lesson (i.e. amount of time) in at least [0062]]

Regarding claim 13, although Tu discloses scheduling for teaching a topic, Tu does not specifically disclose applying a concept dependency graph. However, Chetlur discloses the following limitations:
The computer program product of claim 12, wherein the concept dependency graph establishes a relationship across the dependent concepts related to the topic, and wherein, for each concept, the concept dependency graph indicates the updated amount of time it will take to teach each concept. [e.g. Chetlur discloses a concept dependency graph including concepts prerequisites and relative weight of each prerequisite and the dependencies of each concepts to any prerequisite concepts (i.e. concepts relationships) in at least [0045], [0049] and Figs. 5-6. Further; Chetlur discloses increase and reduction in time for teaching a lesson (i.e. updated amount of time) in at least [0062]]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the scheduling of topics and consideration of unexpected events of Tu with the concept dependency graph including a user interface of Chetlur in order to present a recommended learning system to a user (Chetlur abstract) because the references are 
Regarding claim 19, although Tu discloses scheduling for teaching a topic, Tu does not specifically disclose computing time to teach the topic based on duration it took to date. However, Chetlur discloses the following limitations:
The computer program product of claim 11, wherein the program instructions are further executable to cause the computing device to compute the updated amount of time that it will take to teach the topic based on information related to a duration it took to teach courses to date. [e.g. Chetlur discloses generating new learning systems based on prior learning history and engagement time (i.e. duration) in concepts in at least [0069] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the scheduling of topics and consideration of unexpected events of Tu with the prior learning history and engagement time of Chetlur in order to present a recommended learning system to a user (Chetlur abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 4, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu, in view of Snyder, in view of Smart and further in view of US Pub. No. 2017/0256109 (hereinafter; Bhattacharya).
Regarding claims 4, 10 and 14, although Tu discloses scheduling for teaching a topic, Tu does not specifically disclose receiving information from social media and weather channels. However, Bhattacharya discloses the following limitations:
The computing device of claim 1; the method of claim 7; the computer program product of claim 11, wherein the information related to the unexpected event is received from sources selected from the group consisting of social media and weather channels.[e.g. Bhattacharya discloses gathering data from a social media network, and weather reports in at least [0013], [0018], [0019], [0023]]  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the scheduling of topics and consideration of unexpected events of Tu with the various data sources including social media and weather channels of Bhattacharya in order to integrate data about unexpected events in real time (Bhattacharya [0003]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Snyder, in view of Smart and further in view of US Pub. No. 2020/0228358 (hereinafter; Rampton (provisional application filed 01/11/2019)).
Regarding claim 21, although Tu discloses scheduling and planning for teaching a topic, Tu does not specifically disclose a probability input of the unexpected event or a likelihood of attendance. However, Smart discloses the following limitations:
The computing device of claim 1, wherein the program instructions are further executable to cause the computing device to: perform a probability generation function that takes as an input a type and degree of the unexpected event; [e.g. Rampton [0086] discloses an input switch that may be included to provide a selective functionality to make a selection from a number of inputs.]
generate a likelihood of each student attending a lecture- and determining a lecture will be abandoned if a number of students attending the lecture falls below a threshold. [e.g. Rampton [0032] discloses a likelihood of participants attending a conference and if the likelihood is below a threshold, the system may reschedule the meeting.]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the scheduling of topics and consideration of unexpected events of Tu with the virtual assistant for managing events of Rampton in order to determine meeting times based on participants availability (Rampton [0005]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562.  The examiner can normally be reached on M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/FRANCIS Z. SANTIAGO MERCED/             Examiner, Art Unit 3683                                                                                                                                                                                           

/BRIAN M EPSTEIN/             Supervisory Patent Examiner, Art Unit 3683